           Case 1:19-cv-00579-GLR Document 19 Filed 03/16/20 Page 1 of 16



                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND

YAHYI ABDUL SHIHEED,                         *

      Plaintiff,                             *

v.                                           *          Civil Action No. GLR-19-579

B. OPEL, et al., 1                           *

      Defendants.                            *
                                            ***

                              MEMORANDUM OPINION

       THIS MATTER is before the Court on Yahyi Abdul Shiheed’s Motion to Amend

Complaint (ECF No. 14) and Defendants Brandon Opel, Dean Rounds, Sr., Timothy

Marchinke, Jenifer Harding, and Justin Broadwater’s Motion to Dismiss or, in the

Alternative, Motion for Summary Judgment (ECF No. 10).2 The Motions are ripe for

review, and no hearing is necessary. See Local Rule 105.6 (D.Md. 2018). For the reasons

outlined below, the Court will grant Shiheed’s Motion to Amend and deny Defendants’

dispositive motion, which it construes as a motion for summary judgment.




       1 The Court will direct the Clerk to amend the docket to reflect the correct spelling
of Defendants’ names. Accordingly, the Court will deny as moot Plaintiff Yahyi Abdul
Shiheed Motion to Amend Complaint (ECF No. 16), which seeks to amend the names of
Defendants Opel and Rounds.
       2 Also pending before the Court is Shiheed’s Motion for Requested Order, in which

Shiheed requests video footage from January 19, 2019 showing correctional officers
escorting him to the medical unit. (ECF No. 18). Because the Court will deny Defendants’
dispositive motion, Shiheed’s Motion for Requested Order will be denied without
prejudice.
           Case 1:19-cv-00579-GLR Document 19 Filed 03/16/20 Page 2 of 16



                                  I.    BACKGROUND3

       Plaintiff Yahyi Abdul Shiheed is a self-represented Maryland prisoner confined at

the North Branch Correctional Institution (“NBCI”).

       According to the Complaint, on January 19, 2019, at approximately 11:30 a.m.,

Shiheed began to experience severe chest pain. (Compl. Ex. 1 [“ARP”] at 1, ECF No. 1-

1). As such, Shiheed asked Correctional Officer Timothy Marchinke to call for medical

attention or take him to the medical unit. (Id.). Marchinke responded “OK” but did nothing.

(Id.). When Shiheed once again asked for medical attention, Marchinke “kept walking and

brushed [him] off.” (Id.). Around noon, Shiheed attempted to flood the tier with water in

order to get assistance. (Id.).

       Marchinke, along with Correctional Officers Dean Rounds, Sr. and Jenifer Harding,

responded by coming upstairs to turn off the water to Shiheed’s cell. (Id.). At some point,

Correctional Officers Broadwater and Opel responded to Shiheed’s cell. (Broadwater Decl.

¶ 5, ECF No. 10-7; Opel Decl. ¶ 3, ECF No. 10-10). One or more of the Defendants then

asked for a “flex” pen tube, went into the utility closet, put the tube through the hole for

Shiheed’s sink, and sprayed mace into Shiheed’s cell, causing Shiheed to cough and choke.

(ARP at 2). Defendants left the utility closet, commenting that they hoped Shiheed died.

(Id.). At approximately 2:00 p.m., Rounds came to Shiheed’s cell door and expressed



       3 Unless otherwise noted, the facts outlined here are set forth in Shiheed’s
Complaint. To the extent the Court discusses facts that Shiheed does not allege in his
Complaint, they are uncontroverted and the Court views them in the light most favorable
to the non-moving party. The Court will address additional facts when discussing
applicable law.
                                             2
         Case 1:19-cv-00579-GLR Document 19 Filed 03/16/20 Page 3 of 16



surprise that Shiheed was still alive. (Id.). When Shiheed threatened to prosecute Rounds,

Rounds stated, “next time he’ll see that [Shiheed] die[s].” (Id.).

       When the next shift of correctional officers came on duty around 3 p.m., Shiheed

explained what happened to a correctional officer, who observed the mace and reported the

incident to his supervisor. (Id.). Shiheed was then escorted to the “strip cage” where a

correctional officer took Shiheed’s statement and strip searched him. (Id.). Another

correctional officer took photographs of Shiheed and his clothing, which had mace on it.

(Id.). Shiheed was taken to the medical unit, where his vital signs were taken and he was

provided a shower. (Id.). While there, Shiheed recorded a written statement about the

incident. (Id.).

       When Shiheed returned to his cell, the mace was still present and an emergency

request was put in to have the cell cleaned. (Id.). Shiheed alleges that the correctional

officers made no report of their use of mace and attempted to cover up their actions in

violation of Division of Corrections procedures. (Id.).

       As a result of Shiheed’s allegations, the Intelligence and Investigative Division

(“IID”) of the Maryland Department of Public Safety and Correctional Services

(“DPSCS”) initiated an investigation into the January 19, 2019 incident. (Defs.’ Mot.

Dismiss Alt. Summ. J. [“Defs.’ Mot.] Ex. 1 [“IID Report”], ECF No. 10-3). The IID

investigator interviewed the Defendants, who each denied the use of pepper spray. (Id. at

5–7). The IID investigator also reviewed the video surveillance footage, which showed

Defendants responding to Shiheed’s cell but did not clearly show whether Defendants used

pepper spray. (Id. at 6).

                                              3
        Case 1:19-cv-00579-GLR Document 19 Filed 03/16/20 Page 4 of 16



       The IID investigator reviewed Shiheed’s medical records from January 19, 2019,

which revealed that Shiheed was taken to the medical unit due to his complaints of pepper

spray exposure. (Id. at 26). Shiheed showed no signs of skin irritation and reported that he

was not exposed to pepper spray on his face or skin; however, he had pepper spray residue

and “a white powder substance” on his clothes. (Id. at 26). Shiheed was provided a shower

and his clothes were washed. (Id. at 5, 26–27).

       The IID investigator inspected photographs of the pipe chase area in the utility

closet, which showed evidence of pepper spray residue. (Id. at 5, 36). The IID investigator

also inspected the pipe chase area adjacent to Shiheed’s cell and observed a small hole on

the left side of the back of the sink, noting that he could only see the hole by getting into a

crawling position under the pipes. (Id. at 6, 43–46). The IID investigator also reviewed

photographs of Shiheed’s cell and clothing and concluded there was evidence of pepper

spray. (Id. at 29, 33–35, 37–38). However, the IID investigator was unable to determine

how, when, or who administered the pepper spray. (Id. at 7).

       The IID investigator interviewed Shiheed, who largely recounted the facts as alleged

in his ARP complaint. (Id. at 5). The IID investigator also attempted to interview Walter

Hall, an inmate housed one floor below and three cells down from Shiheed at the time of

the incident, who had sent a letter to the Secretary of DPSCS indicating that Broadwater,

Rounds, Marchinke, and Opel had deployed pepper spray into Shiheed’s cell through a

hole in the wall. (Id. at 5, 7, 22; see Defs.’ Mot. Ex. 2 [“NBCI Documents”] ¶ 5, ECF No.

10-4). Hall refused to come out of his cell to be interviewed, indicated he knew nothing

about the pepper spray incident, and appeared to the IID investigator to be mentally ill.

                                              4
        Case 1:19-cv-00579-GLR Document 19 Filed 03/16/20 Page 5 of 16



(IID Report at 7). Ultimately, the IID investigator found that there was insufficient

evidence to confirm the events reported by Shiheed and the matter was closed. (Id.).

       On February 22, 2019, Shiheed, proceeding pro se, filed an unverified Complaint

against NBCI Correctional Officers Brandon Opel, Dean Rounds, Sr., Jenifer Harding,

Timothy Marchinke, and Justin Broadwater under 42 U.S.C. § 1983. (ECF No. 1).

       On June 24, 2019, Defendants filed a Motion to Dismiss or, in the Alternative,

Motion for Summary Judgment. (ECF No. 10). On July 11, 2019, Shiheed filed an

Opposition together with a verified memorandum in support and sworn declaration. (ECF

Nos. 13, 13-1, 13-3). To date, the Court has no record that Defendants filed a Reply.

                                  II.     DISCUSSION

A.     Amendments to Complaint

       Before reaching the merits of Defendants’ dispositive motion, the Court must first

consider Shiheed’s Motion to Amend Complaint, which seeks to add a claim of Eighth

Amendment deliberate indifference against all Defendants. (ECF No. 14).

       In general, a plaintiff may amend his complaint once as a matter of course within

twenty-one days after service of the opposing party’s motion to dismiss. Fed.R.Civ.P.

15(a)(1). The Court notified Shiheed of Defendants’ pending dispositive motion by a Rule

12/56 Letter dated June 25, 2019. (See ECF No. 11). Although Shiheed’s Motion to Amend

was not received by the Court until July 22, 2019, the Motion itself is dated July 14, 2019.

(See ECF No. 14). Because Shiheed’s Motion to Amend bears a date within twenty-one




                                             5
           Case 1:19-cv-00579-GLR Document 19 Filed 03/16/20 Page 6 of 16



days of the date on the Court’s Rule 12/56 Letter, the Court will permit Shiheed to amend

his Complaint as a matter of course.4

       Separately, on September 30, 2019, Shiheed filed a Supplemental Complaint

without first seeking leave from the Court. (ECF No. 17). The Supplemental Complaint

details new allegations of threats of harm and retaliation that are outside the scope of

Shiheed’s present Eighth Amendment claim. If Shiheed believes his civil rights were

violated by the conduct alleged, he is free to file a new civil rights complaint detailing those

allegations; however, for the purposes of this action, the Court must reject Shiheed’s

Supplemental Complaint.

B.     Dispositive Motion

       1.      Conversion

       Defendants’ Motion is styled as a motion to dismiss under Federal Rule of Civil

Procedure 12(b)(6) or, in the alternative, for summary judgment under Federal Rule of

Civil Procedure 56. A motion styled in this manner implicates the court’s discretion under

Rule 12(d) of the Federal Rules of Civil Procedure. See Kensington Vol. Fire Dept., Inc.

v. Montgomery Cty., 788 F.Supp.2d 431, 436–37 (D.Md. 2011). Ordinarily, a court “is not

to consider matters outside the pleadings or resolve factual disputes when ruling on a

motion to dismiss.” Bosiger v. U.S. Airways, 510 F.3d 442, 450 (4th Cir. 2007). Pursuant



       4Although an amended complaint generally moots any pending motions to dismiss,
see Venable v. Pritzker, No. GLR–13–1867, 2014 WL 2452705, at *5 (D.Md. May 30,
2014), the Court will nonetheless consider Defendants’ pending dispositive motion
because it preemptively raised defenses to a deliberate indifference claim by Shiheed, ( see
Defs.’ Mot. at 23–25).
                                               6
         Case 1:19-cv-00579-GLR Document 19 Filed 03/16/20 Page 7 of 16



to Rule 12(d), however, a court has the discretion to consider matters outside of the

pleadings in conjunction with a Rule 12(b)(6) motion. If the court does so, “the motion

must be treated as one for summary judgment under Rule 56,” and “[a]ll parties must be

given a reasonable opportunity to present all the material that is pertinent to the motion.”

Fed.R.Civ.P. 12(d).

       A district judge has “complete discretion to determine whether or no t to accept the

submission of any material beyond the pleadings that is offered in conjunction with a Rule

12(b)(6) motion and rely on it, thereby converting the motion, or to reject it or simply not

consider it.” 5C Wright & Miller, Federal Practice & Procedure § 1366, at 159 (3d ed.

2004, 2012 Supp.). This discretion “should be exercised with great caution and attention

to the parties’ procedural rights.” Id. at 149. In general, courts are guided by whether

consideration of extraneous material “is likely to facilitate the disposition of the action,”

and “whether discovery prior to the utilization of the summary judgment procedure” is

necessary. Id. at 165–67. “When the extra-pleading material is comprehensive and will

enable a rational determination of a summary judgment motion in accordance with the

standard set forth in Rule 56, the district court is likely to accept it.” Id. at 165. By contrast,

when the extraneous material is “scanty, incomplete, or inconclusive, the district court

probably will reject it.” Id. at 165–66.

       A court may not convert a motion to dismiss to one for summary judgment sua

sponte unless it gives notice to the parties that it will do so. See Laughlin v. Metro. Wash.

Airports Auth., 149 F.3d 253, 261 (4th Cir. 1998). In this case, pursuant to the dictates of

Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975), the Court notified Shiheed of his right

                                                7
        Case 1:19-cv-00579-GLR Document 19 Filed 03/16/20 Page 8 of 16



to respond and advised that he may file affidavits, declarations, and exhibits along with his

response to Defendants’ Motion. (See ECF No. 11). While Shiheed filed a declaration

along with his Opposition, he did not submit a Rule 56(d) affidavit expressing a need for

discovery. Additionally, Defendants expressly captioned their Motion “in the alternative”

for summary judgment and submitted matters outside the pleadings for the Court’s

consideration. In that circumstance, the parties are deemed to be on notice that conversion

under Rule 12(d) may occur; the Court “does not have an obligation to notify parties of the

obvious.” Laughlin, 149 F.3d at 261 (stating that a district court “clearly has an obligation

to notify parties regarding any court-instituted changes” in the posture of a motion,

including conversion under Rule 12(d)); see Finley Lines Joint Protective Bd. Unit 200 v.

Norfolk So. Corp., 109 F.3d 993, 997 (4th Cir. 1997) (“[A] Rule 12(b)(6) motion to dismiss

supported by extraneous materials cannot be regarded as one for summary judgment until

the district court acts to convert the motion by indicating that it will not exclude from its

consideration of the motion the supporting extraneous materials.”); Fisher v. Md. Dept. of

Pub. Safety & Corr. Servs., Civ. No. JFM–10–0206, 2010 WL 2732334, at *3 (D.Md. July

8, 2010). Accordingly, the Court will construe Defendants’ Motion as one for summary

judgment.

       2.     Standard of Review

       In reviewing a motion for summary judgment, the Court views the facts in a light

most favorable to the nonmovant, drawing all justifiable inferences in that party’s favor.

Ricci v. DeStefano, 557 U.S. 557, 586 (2009); Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 255 (1986) (citing Adickes v. S.H. Kress & Co., 398 U.S. 144, 158–59 (1970)).

                                              8
        Case 1:19-cv-00579-GLR Document 19 Filed 03/16/20 Page 9 of 16



Summary judgment is proper when the movant demonstrates, through “particular parts of

materials in the record, including depositions, documents, electronically stored

information, affidavits or declarations, stipulations . . . admissions, interrogatory answers,

or other materials,” that “there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law.” Fed.R.Civ.P. 56(a), (c)(1)(A). Significantly, a

party must be able to present the materials it cites in “a form that would be admissible in

evidence,” Fed.R.Civ.P. 56(c)(2), and supporting affidavits and declarations “must be

made on personal knowledge” and “set out facts that would be admissible in evidence,”

Fed.R.Civ.P. 56(c)(4).

       Once a motion for summary judgment is properly made and supported, the burden

shifts to the nonmovant to identify evidence showing there is genuine dispute of material

fact. See Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586–87 (1986).

The nonmovant cannot create a genuine dispute of material fact “through mere speculation

or the building of one inference upon another.” Othentec Ltd. v. Phelan, 526 F.3d 135, 141

(4th Cir. 2008) (quoting Beale v. Hardy, 769 F.2d 213, 214 (4th Cir. 1985)). Furthermore,

“[a] party opposing a properly supported motion for summary judgment ‘may not rest upon

the mere allegations or denials of [his] pleadings,’ but rather must ‘set forth specific facts

showing that there is a genuine issue for trial.’” Bouchat v. Balt. Ravens Football Club,

Inc., 346 F.3d 514, 522 (4th Cir. 2003) (alteration in original) (quoting Fed.R.Civ.P. 56(e)).

       A “material fact” is one that might affect the outcome of a party’s case. Anderson,

477 U.S. at 248; see also JKC Holding Co. v. Wash. Sports Ventures, Inc., 264 F.3d 459,

465 (4th Cir. 2001) (citing Hooven-Lewis v. Caldera, 249 F.3d 259, 265 (4th Cir. 2001)).

                                              9
        Case 1:19-cv-00579-GLR Document 19 Filed 03/16/20 Page 10 of 16



Whether a fact is considered to be “material” is determined by the substantive law, and

“[o]nly disputes over facts that might affect the outcome of the suit under the governing

law will properly preclude the entry of summary judgment.” Anderson, 477 U.S. at 248;

accord Hooven-Lewis, 249 F.3d at 265. A “genuine” dispute concerning a “material” fact

arises when the evidence is sufficient to allow a reasonable jury to return a verdict in the

nonmoving party’s favor. Anderson, 477 U.S. at 248. “[T]he mere existence of a scintilla

of evidence in support of the plaintiff’s position will be insufficient.” Id. Further, if the

nonmovant has failed to make a sufficient showing on an essential element of her case

where she has the burden of proof, “there can be ‘no genuine [dispute] as to any material

fact,’ since a complete failure of proof concerning an essential element of the nonmoving

party’s case necessarily renders all other facts immaterial.” Celotex Corp. v. Catrett, 477

U.S. 317, 322–23 (1986).

       3.     Analysis

       Shiheed alleges that Defendants used excessive force against him by deploying

pepper spray into his cell and that Defendants were deliberately indifferent to his medical

needs by ignoring his complaints of chest pain and failing to promptly treat him for pepper

spray exposure.5 The Court addresses each claim in turn.




       5  Although Shiheed does not spell out these claims so clearly, the Court is mindful
of its duty to construe pro se pleadings liberally and to hold them to a less stringent standard
than pleadings drafted by lawyers. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting
Estelle v. Gamble, 429 U.S. 97, 106 (1976)); accord Brown v. N.C. Dep’t of Corr., 612
F.3d 720, 722 (4th Cir. 2010).


                                              10
       Case 1:19-cv-00579-GLR Document 19 Filed 03/16/20 Page 11 of 16



              a.     Excessive Force

       Whether force used by prison officials was excessive is determined by inquiring if

“force was applied in a good-faith effort to maintain or restore discipline, or maliciously

and sadistically to cause harm.” Hudson v. McMillian, 503 U. S. 1, 6–7 (1992). This Court

must look at the need for application of force; the relationship between that need and the

amount of force applied; the extent of the injury inflicted; the extent of the threat to the

safety of staff and inmates as reasonably perceived by prison officials; and any efforts made

to temper the severity of the response. Whitley v. Albers, 475 U.S. 312, 321 (1986). The

absence of significant injury alone is not dispositive of a claim of excessive force. Wilkins

v. Gaddy, 559 U.S. 34 (2010). The extent of injury incurred is one factor indicative of

whether or not the force used was necessary in a particular situation, but if force is applied

maliciously and sadistically liability is not avoided simply because the prisoner had the

good fortune to escape serious harm. Id. at 38.

       The use of pepper spray does not amount to “per se . . . cruel and unusual

punishment,” McCargo v. Mister, 462 F.Supp. 813, 818 (D.Md. 1978), and is permissible

when used to control a recalcitrant inmate. Williams v. Benjamin, 77 F.3d 756, 763 (4th

Cir. 1996). Indeed, use of chemical agents is reasonable when an officer is attempting to

maintain order and discipline in the institution. Santiago v. Walls, 599 F.3d 749, 757 (7th

Cir. 2010) (determining that Eighth Amendment was not violated where pepper spray was

used to break up inmate fight); Combs v. Wilkinson, 315 F.3d 548, 558 (6th Cir. 2002)

(holding use of pepper spray during prison riot appropriate). However, use of pepper spray

as a means of force may support a violation of the Eighth Amendment where prison

                                             11
       Case 1:19-cv-00579-GLR Document 19 Filed 03/16/20 Page 12 of 16



officials “use mace, tear gas or other chemical agents in quantities greater than necessary

or for the sole purpose of infliction of pain.” Iko v. Shreve, 535 F.3d 225, 240 (4th Cir.

2008) (quoting Williams, 77 F.3d at 763 (emphasis omitted)).

       The focus of the analysis for a claim of excessive use of force, as noted, is on the

subjective intent of the defendant; in other words, whether the defendant acted with a

sufficiently culpable state of mind. See Iko, 535 F.3d at 238 (4th Cir. 2008) (denying

qualified immunity to correctional officer who deployed chemical agent into inmate’s cell

after inmate complied with orders, did not react violently, and officer failed to take steps

to ameliorate effects of chemical agent). A subjective intent to cause harm is supported

where an officer uses more than a reasonable amount of a chemical agent to restore

discipline. See, e.g., Furnace v. Sullivan, 705 F.3d 1021, 1025 (9th Cir. 2013) (finding

Eighth Amendment violation where officer discharged can of pepper spray until empty,

and other officer also joined in); Lawrence v. Bowersox, 297 F.3d 727, 732 (8th Cir. 2002)

(same, where prisoner’s entire cell was doused in pepper spray using fire-extinguisher-like

device); DeSpain v. Uphoff, 264 F.3d 965, 978 (10th Cir. 2001) (same, where officer

indiscriminately sprayed entire prison tier).

       Under some circumstances, however, multiple applications of a chemical agents

have been found reasonable where an inmate repeatedly ignores orders issued by a

correctional officer. See Williams, 77 F.3d at 763 (finding no Eighth Amendment violation

where officer administered pepper spray after prisoner asked “Why?” in response to

command); Jackson v. Morgan, 19 F.App’x 97, 102 (4th Cir. 2001) (upholding use of

pepper spray twelve times when inmate refused to comply with commands to move from

                                                12
       Case 1:19-cv-00579-GLR Document 19 Filed 03/16/20 Page 13 of 16



his cell); Norris v. Detrick, 918 F.Supp. 977, 984 (N.D.W.Va. 1996) (upholding use of two

blasts of pepper spray when inmate refused to return to his cell during lockdown).

       Here, Shiheed presents a colorable claim for excessive force. Although Shiheed’s

initial Complaint was unverified, he has since filed statements under penalty of perjury

indicating that Defendants deployed pepper spray into his cell without warning and after

the water to his cell had been turned off. (See Pl.’s Opp’n Defs.’ Mot. [“Pl.’s Opp’n”], ECF

No. 13-1; Shiheed Decl. ¶¶ 1–6, ECF No. 13-3). In addition to Shiheed’s sworn statements,

the record contains some objective indicia that Defendants deployed pepper spray,

including the pepper spray stains on Shiheed’s clothing and in his closet and cell.

Moreover, inmate Hall sent a letter shortly after the incident corroborating Shiheed’s story.

       Defendants do not assert that deploying pepper spray into Shiheed’s cell was

reasonable under the circumstances; rather, they deny doing so altogether. (Marchinke

Decl. ¶ 4, 8, ECF No. 10-6; Broadwater Decl. ¶¶ 6, 8; Harding Decl. ¶¶ 4, 6, ECF No. 10-

8; Rounds Decl. ¶¶ 4, 9, ECF No. 10-9; Opel Decl. ¶¶ 4, 9). Defendants first point to the

video footage, which they contend “reveals them to be simply carrying out the otherwise

mundane task of responding to a flooded tier by shutting off the water.” (Defs.’ Mot. at

18).6 Defendants also offer alternative explanations for the presence of pepper spray on

Shiheed’s clothing and cell, suggesting that those stains could have been made from a prior

incident. Specifically, Defendants provide evidence that while inmates are not “permitted

to keep clothing that [has] just been pepper sprayed,” explaining that “it is possible that an


       6The Court has reviewed the surveillance video and finds it inconclusive. (Defs.’
Mot. Ex. 9 [“Video Footage”], ECF No. 10-11).
                                             13
       Case 1:19-cv-00579-GLR Document 19 Filed 03/16/20 Page 14 of 16



inmate could be re-issued laundered clothing items that still had orange pepper spray stains

on them form a previous incident.”7 (White Decl. ¶ 6, ECF No. 10-4). Additionally,

Defendants contend that Shiheed’s account is refuted by evidence in the record, such as

Defendants’ statements to the IID investigator, the fact that Shiheed’s medical record does

not reflect any complaints of pepper spray exposure on his skin or in his eyes, and that

inmate Hall had no knowledge of the letter when he was interviewed by the IID

investigator. Moreover, Defendants offer evidence that no inmates housed in the cells

adjacent to Shiheed’s at the time of the incident filed any ARP complaints regarding pepper

spray exposure. (See White Decl. ¶ 5).

       In cases where, as here, Defendants offer no justification for the alleged application

of force or simply deny there was an application of force, there exists a genuine dispute of

material fact regarding whether the force was applied maliciously. Resolving this question

requires credibility determinations, which are not appropriate on a motion for summary

judgment. See Anderson, 477 U.S. at 255. Accordingly, Defendants are not entitled to

summary judgment on Shiheed’s excessive force claim.

              b.     Deliberate Indifference

       To prevail on an Eighth Amendment claim for denial of medical care, a plaintiff

must demonstrate that the actions of the defendants, or their failure to act, amounted to

deliberate indifference to a serious medical need. See Estelle v. Gamble, 429 U.S. 97, 106

(1976); see also Anderson, 877 F.3d at 543. A prisoner plaintiff must allege and provide


       7 For his part, Shiheed disputes that it is possible for an inmate to possess clothing
items that have been pepper sprayed. (Pl.’s Opp’n at 8).
                                             14
         Case 1:19-cv-00579-GLR Document 19 Filed 03/16/20 Page 15 of 16



some evidence he was suffering from a serious medical need and that defendants were

aware of his need for medical attention but failed to either provide it or ensure it was

available. See Farmer v. Brennan, 511 U.S. 825, 834–37 (1994); see also Heyer v. U.S.

Bureau of Prisons, 849 F.3d 202, 209–10 (4th Cir. 2017); King v. Rubenstein, 825 F.3d

206, 218 (4th Cir. 2016); Iko, 535 F.3d at 241. Further, “[a] delay in treatment may

constitute deliberate indifference if the delay exacerbated the injury or unnecessarily

prolonged an inmate’s pain.” Abraham v. McDonald, 493 F.App’x 465, 466 (4th Cir.

2012).

         Shiheed’s claim that Defendants delayed treating him for exposure to pepper spray

is actionable under the Eighth Amendment. Shiheed states under penalty of perjury that

Defendants left him alone in his cell after deploying pepper spray and that he did not

receive medical attention until hours later when he reported the incident to correctional

officers on the next shift. As discussed above, Defendants deny deploying pepper spray in

the first instance, and thus do not offer an explanation for their failure to provide Shiheed

medical attention. In light of these contradictions, there exists a genuine dispute of material

fact regarding whether Shiheed was suffering from a serious medical condition and

whether Defendants were deliberately indifferent to that condition. Because the evidence

presented to the Court requires credibility determinations that are inappropriate at this stage

of the litigation, Defendants are not entitled to summary judgment on this claim.

         Similarly, Shiheed’s claim that Defendants were deliberately indifferent to his

complaints of chest pain survives Defendants’ Motion. Shiheed avers that he flooded his

cell after Defendants ignored his initial complaints of chest pain. By contrast, Defendants

                                              15
       Case 1:19-cv-00579-GLR Document 19 Filed 03/16/20 Page 16 of 16



categorically deny that Shiheed alerted them of his condition, (Marchinke Decl. ¶ 3;

Broadwater Decl. ¶ 3; Harding Decl. ¶ 3; Rounds Decl. ¶ 6; Opel Decl. ¶ 3), and note that

Shiheed did not report any chest pain on the day of the incident or in his sick call sl ips

before and after the incident, (IID Report at 26; Defs.’ Mot. Ex. 3 [“Medical Records”] at

2–7, ECF No. 10-5). Once again, there exists a genuine dispute of material fact regarding

whether Shiheed was suffering from a serious medical condition and whether Defendants

were deliberately indifferent to that condition. As such, summary judgment is not

warranted.

                                III.     CONCLUSION

      For the foregoing reasons, the Court will grant Shiheed’s Motion to Amend

Complaint (ECF No. 14) and deny Defendants’ Motion to Dismiss or, in the Alternative ,

Motion for Summary Judgment (ECF No. 10). A separate Order follows.

Entered this 13th day of March, 2020.



                                                 _______________/s/________________
                                                 George L. Russell, III
                                                 United States District Judge




                                            16
